Citation Nr: 0921093	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-21 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for neurological impairment of the right 
lower lip as a result of oral surgery at a VA facility.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 
2000.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate the 
presence of an additional disability related to neurological 
impairment of the right lip.
 
2. Any unresolved neurological impairment of the right lower 
lip is not the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part.

2. To the extent any neurological impairment of the right 
lower lip was a result of the oral surgery performed by VA, 
it was a reasonably foreseeable event.


CONCLUSION OF LAW

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for neurological impairment of the right 
lower lip is not established.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in July 2004, prior to the initial 
unfavorable AOJ decision issued in March 2005.  

The Board observes that the VCAA notice issued in July 2004 
informed the Veteran of the type of evidence necessary to 
establish a claim under § 1151, how VA would assist him in 
developing his claim, and his and VA's obligations in 
providing such evidence for consideration.  With regard to 
the notice requirements under Dingess/Hartman, the Board 
observes that no notice was provided as to disability ratings 
and effective dates.  However, the Board finds no prejudice 
to the Veteran as a result.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  As the Board herein concludes that 
the preponderance of the evidence is against the Veteran's 
claim, any questions as to the assignment of a disability 
rating and effective date are rendered moot.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's VA medical records and 
a November 2004 VA examination report were reviewed by both 
the RO and the Board in connection with adjudication of his 
claim.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim. 

In a June 2008 submission, the Veteran's representative 
asserted that the duty to assist required VA to determine if 
there were medical quality assurance records, and to obtain 
and consider such records.  However, the representative did 
not explicitly state that such records actually existed.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that the duty to assist is not a license for a 
"fishing expedition" to ascertain whether there might be 
unspecified information which could possibly support a claim.  
See Counts v. Brown, 6 Vet. App. 473, 476 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  Moreover, such 
records are protected from disclosure by 38 U.S.C.A. § 
5705(a) and the VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3 prohibits the RO from requesting or 
using such records.

The representative has argued that statutory and regulatory 
provisions allow for the use of such records "within the 
Department"; however, because such records, once obtained, 
must be considered in the claim, and records considered in 
the claim must be disclosed to claimants under VA regulations 
and pertinent case law, obtaining and using these records 
would inevitably entail disclosure.  See also Loving v. 
Nicholson, 19 Vet. App. 96 (2005).  The Board can identify no 
authority within the provisions of 38 U.S.C.A. § 5705 that 
would allow it to request quality assurance records for the 
purpose of adjudicating a compensation claim, and no 
compelling reason to ask the RO to do that which its own 
internal procedures specifically prohibit.  As such, the 
Board finds there is no legal basis upon which to remand this 
matter to request medical quality assurance records.
Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development.  Thus, the Board finds 
that additional efforts to assist or notify the Veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran  ); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the Veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204, 110 Stat. 
2926 (1996), for all claims filed on or after October 1, 
1997, to require not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).  With regard to the former element, it must be 
shown that VA's care, treatment, or examination caused the 
Veteran's additional disability and VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that VA furnished such care, treatment, or 
examination without the Veteran's informed consent.  38 
C.F.R. § 3.361(c), (d) (2008).

To determine whether the Veteran has additional disability, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the Veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  
38 C.F.R. § 3.361(b) (2008).

The above cited regulations governing claims under 38 U.S.C. 
§ 1151 were amended effective September 2, 2004, while the 
Veteran's appeal was pending.  
69 Fed. Reg. 46,426 (Aug. 3, 2004).  Given that the effect of 
the changes was to make VA regulations consistent with the 
changes previously made to 38 U.S.C.A. 
§ 1151, of which the Veteran has been clearly advised, he is 
not prejudiced in the disposition of his claims herein.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he sustained a neurological 
impairment of his right lower lip as a result of oral surgery 
performed at a VA hospital.  Therefore, he argues that he is 
entitled to compensation under 38 U.S.C.A. § 1151.

The Board observes that there is no medical evidence that 
reflects impairment related to the right lower lip prior to 
the November 2002 surgery performed at VA.  Approximately ten 
days after the surgery, a VA progress note shows the presence 
of residual hypsthesia [sic] of the right lower lip that 
would take time to resolve.  Loss of sensation in the right 
lower lip was still noted at the end of December 2002.  There 
are no subsequent treatment records in the claims file that 
address the Veteran's mouth or lip.  

In November 2004, the Veteran was afforded a VA examination.  
The examiner observed that the Veteran had no limitation on 
opening or excursions, and no functional deficits.  However, 
the examiner also found that the Veteran's response to pain 
stimuli and pressure was slightly less on the right lower lip 
than on the opposing side; although he indicated that it 
appeared that the Veteran was regaining sensation.  Overall, 
the examiner concluded that the mild numbness was not an 
additional disability.  

Further, the examiner stated that such parasthesia was 
predictable based on his review of X-rays showing that the 
roots of the teeth extracted were very close to the 
mandibular canal.  Moreover, he indicated that numbness is 
very common with any kind of surgery as small nerves are 
always cut along with regular tissue.  Thus, the examiner 
concluded that the numbness was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing treatment or of an event not reasonably 
foreseeable by a competent and prudent health care provider. 

The Board observes that there is no evidence of record in the 
claims file that controverts the above, except the Veteran's 
own statements.  Laypersons, such as the Veteran, are 
competent to speak to symptomology when the symptoms are 
readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board finds that the Veteran does not have an additional 
disability due to neurological impairment of the right lower 
lip.  Further, even if such disability were present, the 
competent evidence does not show that the impairment was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
or that the surgery was performed without his informed 
consent, or that, to the extent the injury was caused by the 
surgery performed by VA, it was not a reasonably foreseeable 
event.  Therefore, compensation for neurological impairment 
of the right lower lip as a result of oral surgery at a VA 
facility under 38 U.S.C.A. § 1151 is not warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151.  Consequently, that 
doctrine is not applicable in the instant appeal, and his 
claim must be denied.  
38 U.S.C.A. § 5107. 
ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for neurological impairment of the right 
lower lip as a result of oral surgery at a VA facility is 
denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


